Citation Nr: 0217992	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an increased rating for hypertensive heart 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to August 
1976. 

Service connection for hypertension was granted in a 
September 1977 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).  A 10 percent disability rating was 
assigned at that time. 

In February 1979, the veteran requested that his service-
connected hypertension be reevaluated and the assigned 
disability rating increased.  In a June 1979 rating 
decision, the veteran's disability was reevaluated as 
hypertensive heart disease and increased to 30 percent.  
In August 2000, the veteran filed a claim of entitlement 
to an increased disability rating for service-connected 
hypertensive heart disease.  That claim was denied in a 
July 2001 rating decision.  The veteran filed a timely 
notice of disagreement to that decision and the present 
appeal ensued.  


FINDING OF FACT

The veteran's hypertensive heart disease is not shown to 
be manifested by more than one episode of acute congestive 
heart failure in the past year, or workload of greater 
than 3 metabolic equivalents (METs) but not greater than 5 
METs that results in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for disability rating in excess of 30 percent 
for hypertensive heart disease have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for 
his service-connected hypertensive heart disease, 
currently evaluated as 30 percent disabling.  In the 
interest of clarity, after reviewing generally applicable 
law and regulations and describing the factual background 
of this case, the Board will discuss the issue on appeal. 

Relevant law and regulations

The VCAA

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, 
that VA shall make reasonable efforts to notify a claimant 
of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim remains pending as it was 
filed in August 2000.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

(i.) Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who 
is responsible for obtaining such evidence did not meet 
the standard erected by the VCAA]. 

The veteran was informed in a July 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such 
evidence.  Moreover, in a July 2002 statement of the case, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why 
his claim has been denied, and provided him additional 
opportunity to present evidence and argument in support of 
his claim.  

In April 2001 and July 2002 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  
The veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports 
of examination or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide 
VA with enough information to identify and locate other 
existing records, i.e. names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claim for an increased rating.  Under these circumstances, 
the Board finds that the notification requirement of the 
VCAA has been satisfied.  

(ii.) Duty to assist

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In this case, VA complied with the VCAA's duty to assist 
by aiding the veteran in obtaining outstanding medical 
evidence.  The veteran's service medical records have been 
received, as have private medical reports.  In addition, 
the veteran was provided with a VA examination for heart 
disorders in October 2000, which will be discussed below.  
All known and available service, private, and VA medical 
records have been obtained and are associated with the 
veteran's claims file.  The veteran contends that no 
additional evidence which is pertinent to this claim 
exists.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.



Disability ratings - in general

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

Schedular criteria

The Board observes in passing that effective January 12, 
1998, VA revised the criteria for diagnosing and 
evaluating cardiovascular disabilities.  See 62 Fed. Reg. 
65207-65224 (1997).  The veteran filed his claim of 
entitlement to an increased disability rating in August 
2000.  Because the veteran's claim was filed after the 
regulatory change occurred, only the current version of 
the schedular criteria is applicable to his claim.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); 
VAOPGCPREC 3-00.

Under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2002), the 
general rating schedule for arteriosclerotic heart disease 
(coronary artery disease), the following levels of 
disability are pertinent:

30%	Documented coronary artery disease resulting in 
workload of greater 
than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina,
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.


60%	Documented coronary artery disease resulting in 
more than one 
episode of acute congestive heart failure in the past 
year, or; workload of 
greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an 
ejection fraction of 30 to 50 percent. 

100%	Documented coronary artery disease resulting in 
chronic congestive 
heart failure, or; workload of 3 METs or less results 
in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an 
ejection fraction of less than 30 percent. 

38 C.F.R. § 4.104, Diagnostic Code 7005 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence).  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 

Factual background

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. §§ 
4.1, 4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran was treated for hypertension during service.  
In February 1979, angina and hypertensive heart disease 
were diagnosed.  Subsequent medical records document 
treatment for hypertensive heart disease.  

An October 1999 treatment report from Phelps County 
Regional Medical Center noted that the veteran reported a 
history of heart trouble.  Specifically, he complained of 
angina, chest pain, congestive heart failure, pulmonary 
edema, and shortness of breath upon exertion.  Physical 
examination revealed that the veteran's heartbeat was 
regular in rate and rhythm.  The examiner indicated that 
the veteran was morbidly obese.  The veteran was diagnosed 
with transient ischemic attack, hypertension, and 
ventricular arrhythmias.  

During an October 2000 VA examination for heart disorders, 
the veteran stated that he had been diagnosed with 
hypertension in 1978.  He complained of left-sided chest 
pain that radiated to his neck and elbow with 
disorientation and elevated blood pressure associated to 
the chest pain.  He stated that he used nitroglycerin once 
per week and that his METs score was 3.6.  Upon 
examination, the veteran was noted as being obese.  His 
heartbeat exhibited regular rate and rhythm, with 
occasional escape beats.  An X-ray showed no evidence of 
cardiomegaly or acute pulmonary infiltrates.  The examiner 
diagnosed the veteran with severe obstructive 
hypertension, obesity, severe obstructive pulmonary 
disease, and transient ischemic attacks.  

A December 2001 treatment report from Capital Regional 
Medical Center reflected that the veteran had been treated 
for chest discomfort, dyspnea on exertion, and strong 
coronary artery disease risks.  He underwent an exercise 
test on a treadmill for 6 minutes and had to stop due to 
dyspnea and fatigue.  His dyspnea indicated a very low 
exercise capacity with a maximum workload was 7 METs.  At 
rest, the veteran showed no angina or other clearly 
cardiac symptoms, though he did develop dyspnea at a low 
workload.  Ultimately, the examiner determined that the 
markedly abnormal dual isotope images obtained by 
adenosine stress represented a high likelihood of 
obstructive coronary disease.  He also had a clear 
hypertensive blood pressure response.  The examiner 
compared a study done of the veteran in March 1999 and 
noted that a perfusion defect in the inferior wall had 
worsened.

Analysis 

The veteran is seeking a disability rating in excess of 
the currently assigned 30 percent for his service-
connected heart disease.  

Schedular rating

As explained by the Board above, the assignment of a 
disability rating for hypertensive heart disease is based 
on 38 C.F.R. § 4.104, Diagnostic Code 7005.  Applying the 
criteria found in Diagnostic Code 7005, the veteran's 
hypertensive heart disease is shown to have been 
appropriately rated as 30 percent disabling.  The medical 
evidence reflects that the veteran has complained of chest 
pain, angina, shortness of breath, and discomfort on 
several occasions.  However, there is no evidence that his 
hypertensive heart disease meets the schedular criteria 
set forth for a rating in excess of 30 percent.  The 
December 2001 treatment record from Capital Regional 
Medical Center indicated that the veteran had strong 
coronary artery risks, though there was no documented 
evidence of acute congestive heart failure in that report 
or any other medical record.  In addition, December 2001 
treatment report indicated that the veteran's maximum 
workload was 7 METs, which under the schedular criteria is 
consistent with the assignment of a 30 percent disability 
rating under Diagnostic Code 7005.  

Although the October 2000 VA examination referred to a 
METs score of 3.6, that score was reported by the veteran 
and was not included in the diagnostic and clinical test 
results listed by the examiner.  The Board places 
relatively little weight probative value on that reported 
score.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
[a layperson's account of what a physician purportedly 
said, filtered as it is through a layman's sensibilities, 
is not competent medical evidence]; see also  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996) [information from a 
veteran which is merely transcribed by a physician  
amounts only to a statement from the veteran].  The Board 
places much greater weight on the METs score of 7, which 
was recorded in connection with a cardiac workup. 

 In short, the objective medical evidence of record fails 
to show that the veteran has congestive heart failure or a 
METs score greater than 3 but not greater than 5.  
Furthermore, there is no medical evidence of left 
ventricular dysfunction or an ejection fraction of 30 to 
50 percent.  

In short, for reasons stated above, the criteria for a 
60 percent disability rating under Diagnostic Code 7005 
have not been met.  There similarly is no evidence which 
is supportive of the assignment of a 100 percent 
disability rating under Diagnostic Code 7005. 

Extraschedular rating

The RO did not consider referral of this case for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b), and the veteran did not request that this be 
done.  In the absence of a specific finding on the part of 
the RO that an extraschedular rating was not warranted, 
the Board may not address that matter.  See VAOPGCPREC 6-
96 (August 16, 1996); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for hypertensive heart disease.  The benefit sought 
on appeal is accordingly denied.  


ORDER

An increased rating for hypertensive heart disease is 
denied. 


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

